Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 20, 2021

                  Nos. 04-19-00714-CV, 04-19-00715-CV, 04-19-00716-CV

   The STATE of Texas ex. rel. Todd A. Durden, in his Official Capacity as County Attorney,
                                        Appellant

                                              v.

  James T. 'Tully' SHAHAN, in his Official Capacities as County Judge; Mark Frerich, in his
 Official Capacity as County Commissioner; Joe Montalvo, in his Official Capacity as County
 Commissioner; Dennis Dodson, in his Official Capacity as County Commissioner; Tim Ward,
 in his Official Capacity as County Commissioner; Kinney County Commissioners Court and
                                      Kinney County,
                                         Appellee

                 From the 63rd Judicial District Court, Kinney County, Texas
                             Trial Court Nos. 4845, 4863, 4866
                          Honorable Sid L. Harle, Judge Presiding


                                       ORD ER

Sitting:      Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice

        The panel has considered the State of Texas’s motion for rehearing and its motion for
leave to file second amended notices of appeal—in which Todd A. Durden also seeks relief in
his individual capacity. The motions are DENIED. See TEX. R. APP. P. 49.3.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court